MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any
court except for the purpose of establishing                              Feb 21 2020, 9:04 am

the defense of res judicata, collateral                                        CLERK
                                                                           Indiana Supreme Court
estoppel, or the law of the case.                                             Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jeffery M. Haupt                                          Curtis T. Hill, Jr.
South Bend, Indiana                                       Attorney General of Indiana
                                                          Courtney L. Staton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

L.C.,                                                     February 21, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-JV-2294
        v.                                                Appeal from the St. Joseph Probate
                                                          Court
State of Indiana,                                         The Honorable Jason Cichowicz,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Graham Polando,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          71J01-1902-JD-62



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020                  Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, L.C. (L.C.), appeals the juvenile court’s Order,

      committing her to the Department of Correction (DOC).


[2]   We affirm.


                                                    ISSUE
[3]   L.C. raises one issue on appeal which we restate as: Whether the juvenile court

      abused its discretion by committing her to the DOC.


                      FACTS AND PROCEDURAL HISTORY
[4]   At approximately 7:30 p.m. on February 9, 2019, South Bend Police

      Department Officer Taylor Tobias (Officer Tobias) and two other officers were

      dispatched to a fight at 2617 West Westmoor Street. There was a lot of

      commotion inside the residence when the officers arrived, and there were about

      a dozen juveniles throughout the house. Officer Tobias proceeded to the

      bedroom where he encountered a verbal altercation between seventeen-year-old

      L.C., another female juvenile, A.S., and Robert Porter (Porter), L.C.’s mother’s

      boyfriend. L.C. and A.S. were upset with Porter because Porter had unplugged

      the internet. To calm down the argument, Officer Tobias removed Porter from

      the bedroom. L.C. continued to yell at Porter, claiming that she would “beat []

      Porter’s ass, and she did not care about the police being present.” (Appellant’s

      App. Vol. II, p. 65). “[L.C.] also yelled that she was going to spit on [] Porter.”

      (Appellant’s App. Vol. II, p. 65).


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 2 of 10
[5]   Following her remarks, L.C. “pulled out a purple [] Taser and began waving it

      around and turning it on and off.” (Appellant’s App. Vol. II, p. 65). Officer

      Tobias retrieved his Taser from his holster and placed it on a ready position,

      while he issued loud verbal commands to L.C. to drop her Taser. L.C.

      complied. The assisting officers subsequently secured L.C. in handcuffs. While

      restrained, and referring to Porter, L.C. continued to yell, “I’m going to beat the

      fuck out of him! I’m beating that mother fucker’s ass[.] I’ll mace [and] taze

      [sic] that bitch! I don’t care on my granny[.] I’m gonna do something to him

      tonight!” (Appellant’s App. Vol. II, p. 65). L.C. was thereafter transported to

      St. Joseph County Juvenile Justice Center.


[6]   On February 28, 2019, the State filed a delinquency petition, alleging that L.C.

      had committed what would be Class B misdemeanor disorderly conduct and

      Class A misdemeanor intimidation if committed by an adult. That same day,

      an initial hearing was held during which L.C. admitted to the Class B

      misdemeanor disorderly conduct allegation in the petition.


[7]   Pending her disposition, the probation department completed a pre-disposition

      report (PDR). L.C. scored in the “HIGH risk category to reoffend.”

      (Appellant’s App. Vol. II, p. 76) (bold in original). The report stated that L.C.

      has had nine contacts with the juvenile justice system, resulting in several

      adjudications. L.C.’s most significant delinquent adjudication was in 2016 for

      two Level 6 felonies if they had been committed by an adult, i.e., battery on a

      public safety official and felony escape. As a result of those adjudications, L.C.

      was ordered to undergo residential treatment at Oaklawn in 2017. The intake

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 3 of 10
      form at Oaklawn revealed that L.C. needed “24/7 care and lock-secure

      residential treatment due [to] her (sic) elopement behaviors and physical

      aggression.” (Appellant’s App. Vol. II, p. 34). L.C.’s discharge form from

      Oaklawn showed that L.C.’s ten-month commitment had been beneficial. In

      particular, L.C. had maintained respect toward the staff; she showed leadership

      by teaching new peers what to do; and she earned eight high school credits and

      was motivated to graduate high school and attend college. However, three

      months following her discharge from Oaklawn, L.C.’s behavior deteriorated,

      and she reverted to her errant behavior. L.C.’s mother believed that L.C.’s

      negative behavior was because L.C. was associating herself with the wrong

      peers.


[8]   On April 15, 2019, the juvenile court conducted a dispositional hearing in the

      present case. The trial court subsequently ordered L.C. to be placed in home

      detention for 90 days and to participate in the St. Joseph County Juvenile

      Justice Center’s Day Reporting Program (Day Reporting Program). On June

      19, 2019, and July 24, 2019, L.C.’s urine sample tested positive for marijuana.

      In July 2019, L.C.’s attendance at the Day Reporting Program was erratic, and

      her last appointment was on July 30, 2019. On August 8, 2019, L.C. contacted

      the program’s director and indicated that she “did not have time for Day

      Reporting, was not going to return to Day Reporting, and [] that she just

      wanted to finish her time out at DOC.” (Appellant’s App. Vol. II, p. 28).


[9]   The St. Joseph County Probation Department (Probation Department) filed a

      Status Report advising the juvenile court that L.C. had stopped attending the

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 4 of 10
       Day Reporting Program. Based on the Status Report, the trial court ordered

       that two hearings be set: the first on August 12, 2019, to determine whether

       L.C. should be detained pending a modification hearing; and the second on

       September 3, 2019, for a modification hearing. L.C. did not appear on August

       12, 2019, and as a result, the trial court issued a body attachment for her arrest.

       Shortly thereafter, L.C. was arrested. The modification hearing that was

       previously set on September 3, 2019, took place as scheduled. At that hearing,

       the State recommended that L.C. be committed to the DOC. At the conclusion

       of that hearing, and following the Probation Department’s recommendation,

       the juvenile court ordered L.C. to be committed to the DOC.


[10]   L.C. now appeals. Additional information will be provided as necessary.


                               DISCUSSION AND DECISION
[11]   L.C. argues that the juvenile court erred by committing her to the DOC because

       it is not the least restrictive option. “The juvenile court has discretion in

       choosing the disposition for a juvenile adjudicated delinquent.” D.E. v. State,

       962 N.E.2d 94, 96 (Ind. Ct. App. 2011) (citing L.L. v. State, 774 N.E.2d 554,

       556 (Ind. Ct. App. 2002), trans. denied). “This discretion is subject to the

       statutory considerations of the welfare of the child, the safety of the community,

       and the policy of favoring the least harsh disposition.” Id. “We may overturn a

       disposition order only if the court abused its discretion.” Id. “An abuse of

       discretion occurs when the juvenile court’s judgment is clearly against the logic




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 5 of 10
       and effect of the facts and circumstances before it, or the reasonable, probable,

       and actual deductions to be drawn therefrom.” Id.


[12]   Indiana Code section 31-37-18-6 states:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


               (1) is:


                         (A) in the least restrictive (most family like) and most
                         appropriate setting available; and


                         (B) close to the parents’ home, consistent with the best
                         interest and special needs of the child;


               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and


               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[13]   “Without question, the statute requires placement in the least restrictive setting

       only ‘[i]f consistent with the safety of the community and the best interest of the

       child.’” J.S. v. State, 881 N.E.2d 26, 29 (Ind. Ct. App. 2008) (quoting I.C. § 31-



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 6 of 10
       37-18-6). “Thus, the statute recognizes that in certain situations the best interest

       of the child is better served by a more restrictive placement.” Id.


[14]   In her brief, L.C. contends that her commitment to the DOC interferes with

       family autonomy, imposes the greatest restraint on her freedom, and is not the

       least restrictive alternative available. She continues by stating that she had

       previously completed a residential program at Oaklawn in 2017 which is

       evident that less restrictive placements have been successful and by making her

       a ward of the DOC, the juvenile court “essentially gave little weight to what

       progress she had previously shown . . . [in] 2017.” (Appellant’s Br. p. 10).


[15]   The PDR, which was reviewed and adopted by the juvenile court when issuing

       the modification of disposition Order, reveals that L.C. had a history of running

       away from home and absconding from home detention. The report stated that

       L.C. left home four times without parental permission between April 2016 and

       February 2017. In March 2017, L.C. absconded from home detention and she

       cut off her ankle monitor. In May 2017, L.C. again absconded from home

       detention, cut her ankle monitor, and “was gone for 83 days.” (Appellant’s

       App. Vol. II, p. 75).


[16]   Following the disposition that led to her residential commitment in Oaklawn

       2017, the intake report showed that L.C. needed “24/7 care and lock-secure

       residential treatment due [to] her (sic) elopement behaviors and physical

       aggression.” (Appellant’s App. Vol. II, p. 34). Indeed, L.C.’s ten-month

       commitment at the facility indicated that L.C. had benefited from the program,


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 7 of 10
       however, after she was discharged from Oaklawn, L.C.’s good behavior

       “completely changed” in less than three months. (Appellant’s App. Vol. II, p.

       75). L.C.’s mother believed that L.C.’s negative behavior was because L.C.

       was associating herself with the wrong peers.


[17]   The PDR also noted that approximately one month before the altercation

       between L.C. and Porter, L.C. had threatened to mace her teacher.

       Specifically, on January 10, 2019, L.C. went to school close to noon even

       though her classes were over for the day. During “lock-out,” a teacher

       requested L.C. “to quiet down. [L.C.] got up and said, I outta [sic] mace that

       bitch! She took out a can of mace out of her pocket and shook it.” (Appellant’s

       App. Vol. II, p. 73). Thereafter, L.C. and another student ran out of the

       classroom and attempted to evade security and school personnel, but they were

       both restrained. The student resource officer spoke with L.C. and L.C. replied

       that “she ought to spit in his face, and that police officers do not live long.”

       (Appellant’s App. Vol. II, p. 74). When L.C.’s mother arrived at school to take

       L.C. home, L.C. told her mother to “[g]o get the motherfucking car!”

       (Appellant’s App. Vol. II, p. 74). As a result of her overall behavior that day,

       L.C. received a five-day suspension and expulsion was recommended.


[18]   Further following her disposition in the present case, L.C. failed two drug

       screens between June 2019 and July 2019. L.C. additionally failed to attend the

       Day Reporting program in July 2019, and in August 2019, L.C. informed the

       program director that she wished to complete her probation in the DOC.



       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 8 of 10
[19]   “In some instances, confinement may be one of the most effective rehabilitative

       techniques available” when a juvenile is exposed to the type of placement she

       would encounter were she to continue with her poor behavior. K.A. v. State,

       775 N.E.2d 382, 387 (Ind. Ct. App. 2002) (internal quotation omitted), trans.

       denied.


[20]   L.C. quite simply has made too many bad choices and has left the juvenile

       justice system with no alternative but to order that she be committed to the

       DOC. As noted, L.C. has had nine contacts with the juvenile justice system

       and as a result of those previous contacts, L.C. had received GPS monitoring,

       home detention, residential commitment, probation, and substance abuse

       treatment. The fact that prior placements and rehabilitative programs have

       proven unsuccessful, paired with L.C.’s high risk of recidivism, L.C.’s use of

       drugs during probation, and L.C.’s request that she completes the remainder of

       her probation in the DOC, lead us to conclude that the juvenile court’s

       modification of disposition order was not clearly against the logic and effect of

       the facts and circumstances. See L.L. v. State, 774 N.E.2d 554, 556 (Ind. Ct.

       App. 2002) (holding that DOC placement, despite the availability of a less-

       restrictive option, was not an abuse of discretion when the juvenile had been

       given several opportunities to better himself and had been given several

       warnings of the consequences of continuing to act improperly and still violated

       his probation), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 9 of 10
                                             CONCLUSION
[21]   Here, we conclude that the juvenile court did not abuse its discretion by placing

       L.C. in the custody of the DOC.


[22]   Affirmed.


[23]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2294 | February 21, 2020   Page 10 of 10